United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3596
                       ___________________________

                                 Aimee Johnson

                      lllllllllllllllllllllPlaintiff - Appellant

                               Brandon Jorgenson

                             lllllllllllllllllllllPlaintiff

                                          v.

  St. Louis County Public Health & Human Services; Sarah Anderson, Social
  Worker; Hannah Jo Checketts, Social Worker; Kelly Jane Thompson, Social
 Worker; Joan Mahle; Laura Yoki, Foster Parent; Lon Yoki, Foster Parent; Gayle
                            Koop, Foster Parent

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: August 17, 2020
                           Filed: August 20, 2020
                                [Unpublished]
                               ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________
PER CURIAM.

      Aimee Johnson appeals the district court’s1 dismissal, under Federal Rule of
Civil Procedure 12(b), of her pro se 42 U.S.C. § 1983 action. Having carefully
reviewed the record and the parties’ arguments on appeal, we find no basis for
reversal. See Montin v. Moore, 846 F.3d 289, 292 (8th Cir. 2017) (de novo review
of Rule 12(b) dismissal). We deny Johnson’s motions to supplement the record, for
sanctions, and for oral argument.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                       -2-